


Exhibit 10.1






MIMEDX GROUP, INC.
2015 MANAGEMENT INCENTIVE PLAN (MIP)




I.
Purpose



The 2015 MIP is designed to provide an incentive for key members of the MiMedx
Group, Inc. (“MiMedx” or “Company”) management team to exceed the 2015 Business
Plan and reward those management team members with deserving performance. The
MiMedx Board of Directors (the “Board of Directors”) has complete authority to
interpret the 2015 MIP, to prescribe, amend and rescind rules and regulations
relating to it, and to make all other determinations necessary or advisable for
the administration of the 2015 MIP (to the extent not inconsistent with Section
162(m) of the Code for payments to Covered Employees).


The portion of the 2015 MIP applicable to Covered Employees (as defined by
Section 162(m) of the Internal Revenue Code (the “Code”)) is contingent upon the
approval of the shareholders of the Company. No bonuses may be paid under the
2015 MIP to Covered Employees unless and until the shareholders of the Company
approved the 2015 MIP. The provisions of the 2015 MIP shall be bifurcated, so
that certain provisions of the 2015 MIP required in order to satisfy the
requirements of Section 162(m) of the Code are only applicable to participants
whose compensation is subject to 162(m) of the Code.


The goals of the 2015 MIP are:
1.
To increase shareholder value.

2.
To achieve and exceed the MiMedx 2015 Business Plan.

3.
To reward key individuals for demonstrated performance that is sustained
throughout the year.

4.
To enhance the Company’s ability to be competitive in the marketplace for
executive talent, and to attract, retain and motivate a high-performing and
high-potential management team.



II.
MIP Program Period



This program is in effect from January 1, 2015 through December 31, 2015. The
program is subject to adjustment by the Company at any time during or after the
program period. In the event of a program adjustment, an addendum will be
published to inform eligible participants. No such adjustment may be made if it
causes payments to Covered Employees to no longer qualify as qualified
performance-based compensation under Section 162(m) of the Code.


III.
MIP Participation and Eligibility



Participation and eligibility is determined by the Board of Directors with the
Compensation Committee, as defined herein, approving the eligibility of Covered
Employees. No individual is automatically included in the 2015 MIP. Only those
individuals approved by the Board of Directors and confirmed in writing are
eligible.

1

--------------------------------------------------------------------------------




Verbal comments or promises to any employee or past practices are not binding on
MiMedx or any of its divisions or subsidiaries in any manner.


Terminated Employees: If a participant terminates from the Company, the
following guidelines will be used for all voluntary or involuntary terminations
as well as terminations due to a Reduction in Force: Incentives are only earned
by employees who are in good standing and employed on the date payment is made.
Participants terminating employment prior to the date of payment are not
eligible for any incentive payment, regardless of the reason for termination of
employment.


First Time Participants: New management employees hired or promoted into an
eligible position will be able to begin participating in the MIP on the first
day of the first full month in the eligible position. The Base Bonus will be
prorated based on the number of months employed in the eligible position. No
incentives will be earned or paid for new hires beginning employment after
September 30, 2015.


Existing Participants: Participants who transfer during the period January 1,
2015, through December 31, 2015, from one MIP eligible position to another MIP
eligible position, having either a higher or lower Base Bonus, will begin
participating at the new MIP level on the first day of the first full month in
the new position. The participant’s Base Bonus will be prorated for the months
employed in each eligible position.


Leave of Absence: Participants who have been on an approved leave of absence for
medical or other reasons for greater than 60 cumulative days during the year
will receive a prorated portion of their earned Base Bonus. The earned Base
Bonus for participants on approved leaves of absence of less than 60 cumulative
days will not be prorated based on the period of approved leave. Participants
who have been on an approved leave of absence for medical or other reasons for
greater than 120 cumulative days during the year will not be eligible to earn
any amount of MIP for the year.


Covered Employees: The Compensation Committee shall retain discretion to name as
a participant any otherwise-eligible Covered Employee hired or promoted after
the commencement of the Plan.


IV.
MIP Administration



The Board of Directors has the discretion, subject to the provisions of the 2015
MIP, to make or to select the manner of making all determinations with respect
to the 2015 MIP to the extent not inconsistent with Section 162(m) for Covered
Employees. The Board of Directors had delegated the administration of the MIP to
the Compensation Committee of the Board of Directors (the “Compensation
Committee”), who in turn, will approve and subsequently make recommendations to
the Board of Directors for final approval of all determinations with respect the
MIP. As delegated by the Board of Directors, the Compensation Committee shall
have full authority to formulate adjustments and make interpretations under the
2015 MIP as it deems appropriate. As delegated, the Compensation Committee shall
also be empowered to make any and all of the determinations not herein
specifically authorized which may be necessary or desirable for the effective
administration of the 2015 MIP. As delegated, the bonus amounts calculated under
the 2015 MIP shall be paid only upon the Compensation Committee’s determination,
in its sole discretion, that the participant is entitled to them. All matters of
delegation of the 2015 MIP will be approved by the Compensation Committee prior
to its recommendation to the Board of Directors for final approval. The
Compensation Committee shall be comprised at all times solely of two or more
directors who are “outside directors” within the meaning of Section 162(m) of
the Code.

2

--------------------------------------------------------------------------------






The Board of Directors may change the plan from time to time in any respect. All
decisions made on behalf of the Company by the Board of Directors relative to
the plan are final and binding. The determination of compliance with the
individual objectives established under the plan for an employee shall be made
by the Board of Directors in its sole discretion.


V.
MIP Incentive Determination and Payment



The 2015 MIP provides for the determination of a Base Bonus expressed as a
percentage of the participant’s annual salary in effect at the end of the
program period or the end of each respective period when a participant transfers
from one MIP eligible position to another.


Participants approved for MIP participation as of January 1, 2015, are eligible
for a full year’s participation not subject to proration in accordance with the
provisions hereof. All incentives earned under the MIP will be measured and paid
annually.


VI.
MIP Participants



The 2015 MIP participants include the Chief Executive Officer (the “CEO”), plus
the direct reports to the CEO and Chief Operating Officer (the “COO”).


VII.
MIP Method of Calculation



Each participant’s incentive will be calculated based on the achievement of
financial targets and individual objectives. Base bonus for all MIP participants
is divided into two financial components and an individual objectives component.
80% of the base bonus is allocated to 2015 Consolidated MiMedx Revenue
performance (“Revenue”); 10% is allocated to 2015 Consolidated MiMedx Earnings
Before Interest, Taxes, Depreciation, Amortization, and Share Based Compensation
Expense performance (“Adjusted EBITDA”); and 10% is allocated to individual
objectives performance (“Individual Objectives”).


The financial thresholds for 2015 Revenue and 2015 Adjusted EBITDA indicate the
level of respective performance where partial payouts commence. Increased
partial payouts are indicated for respective 2015 Revenue and 2015 Adjusted
EBITDA performance above the financial threshold and below the financial target.
The respective 2015 Revenue and 2015 Adjusted EBITDA targets indicate the point
at which the respective target base bonuses are earned. Provided a minimum
Adjusted EBITDA Threshold is achieved, each partial level of payout and target
base bonus payout is determined independent of the other. Provided a minimum
Adjusted EBITDA Threshold is achieved, at each respective level above of
Adjusted EBITDA performance and Revenue performance a portion or the entire
incentive amount allocated to individual objectives performance may be earned
depending on the participant’s achievement of the individual objective(s).


All performance measures and/or metrics and performance goals will be
established in writing and approved by the Compensation Committee and the Board
of Directors no later than the earlier of (i) ninety (90) days following the
start of the fiscal year to which they relate and (ii) before the lapse of
twenty-five percent (25%) of the period to which they relate. All performance
measures and/or metrics and performance goals must be uncertain of achievement
at the time they are established, and the achievement of the performance
measures

3

--------------------------------------------------------------------------------




and/or metrics and performance goals must be determinable by a third party with
knowledge of the relevant facts.


Following the end of the Program Period, management will provide documentation
to the Compensation Committee confirming the degree of achievement of all
performance measures and/or metrics and performance goals pertaining to the 2015
MIP. The Compensation Committee will review the documentation from management,
and following its review, the Compensation Committee will certify, in writing,
the achievement of such performance measures and/or metrics and performance
goals prior to the approval of the Compensation Committee and its subsequent
recommendation to the Board of Directors for final approval and payment in
accordance with such achievement.
EBITDA Performance
MiMedx Adjusted EBITDA performance has 6 designated levels at which specific
portions of the EBITDA component (up to 100% of the Adjusted EBITDA target) are
funded for payout.


◦
Financial Gatekeeper: The Adjusted EBITDA component is a gatekeeper for the
Revenue component and the individual objectives component. If Adjusted EBITDA
performance is unfavorable to the Adjusted EBITDA Threshold, no payout for
Adjusted EBITDA performance, as well as Revenue performance or individual
objectives performance can be made. If Adjusted EBITDA performance is favorable
to the Adjusted EBITDA Threshold, the Revenue component and the Individual
Objectives component are paid out independent of and in addition to the Adjusted
EBITDA component.



Revenue Performance
The Revenue performance has 6 designated levels at which specific portions of
the Revenue component (up to 100% of the Revenue target) are funded for payout.
The Revenue performance also has an additional 6 designated levels (levels 7
through 12 in the table below) above 100% of the Revenue target at which an
excess bonus is funded for payout.


Revenue Performance Excess Bonus
If Revenue performance is greater than 100% of the Revenue Target (Level 6 in
the Revenue performance table below), the participant may earn an excess bonus.
The excess bonus is earned for each level of designated revenue performance at
the excess percentage of the Revenue component plus the same excess percentage
of the earned EBITDA component and the earned Individual Objectives component
(levels 7 through 12 in the Revenue performance table below). Including the
excess bonus, the total bonus cannot exceed two (2) times a participant’s Base
Bonus amount.
Individual Objectives Performance                                      
If Adjusted EBITDA performance is less than the Adjusted EBITDA Threshold (Level
1 in the EBITDA performance table below), no amounts can be earned for this
component of the MIP. If Adjusted EBITDA performance is at or favorable to the
Adjusted EBITDA Threshold (Level 1 in the EBITDA performance table below) the
participant is eligible to earn a portion or all of the Base Bonus allocated to
the Individual Objectives component.


Individual Objectives for the participants are reviewed and approved by the
Compensation Committee and recommended for approval by the Board of Directors.
The individual objectives are key operational measures

4

--------------------------------------------------------------------------------




and/or major milestone outcomes that are specific the participant’s position and
directly related to the overall achievement of the MiMedx Business Plan and/or
the MiMedx Strategic Plan. The individual objectives for all participants will
be limited to one or more of the following performance measures and/or metrics:
(i) Revenue; (ii) EBITDA; (iii) Adjusted EBITDA; (iv) cash flow (v) Days Sales
Outstanding (DSO); (vi) return on equity; (vii) return on assets; (viii)
earnings per share; (ix) operations expense efficiency; (x) return on
investment; (xi) return on capital; (xii) improvements in capital structure;
(xiii) expense management; (xiv) profitability of an identifiable business unit
or product; (xv) maintenance or improvement of profit margins; (xvi) total
shareholder return; (xvii) market share; (xviii) working capital; (xix)
efficiency ratios; (xx) comparison with stock market indices or performance of
metrics with peer companies; and (xxi) achievement of performance measures
consistent with the foregoing performance measures within a division group,
product line, or sales channel. Individual performance objectives for Covered
Employees can only be based on the specific business criteria described herein
as is acceptable for qualified performance-based compensation under Section
162(m) of the Code.


If all of the individual objectives are achieved, the participant may earn the
full Base Bonus amount allocated to the Individual Objectives component of the
MIP. If some, but not all, of the individual objectives are attained, a partial
amount of the Base Bonus allocated to the individual objectives component may be
earned on a proportionate basis.


A table summary of the MIP calculations is as follows:
Adjusted EBITDA Performance and Portions of EBITDA Component Funded
◦
Adjusted EBITDA < Level 1 = no incentive earned for any MIP component

◦
Adjusted EBITDA at Level 1 = 10% of Adjusted EBITDA target bonus (plus earned
Revenue and Individual Objectives)

◦
Adjusted EBITDA at Level 2 = 25% of Adjusted EBITDA target bonus (plus earned
Revenue and Individual Objectives)

◦
Adjusted EBITDA at Level 3 = 50% of Adjusted EBITDA target bonus (plus earned
Revenue and Individual Objectives)

◦
Adjusted EBITDA at Level 4 = 75% of Adjusted EBITDA target bonus (plus earned
Revenue and Individual Objectives)

◦
Adjusted EBITDA at Level 5 = 90% of Adjusted EBITDA target bonus (plus earned
Revenue and Individual Objectives)

◦
Adjusted EBITDA at Level 6 = 100% of Adjusted EBITDA target bonus (plus earned
Revenue and Individual Objectives)

◦
Adjusted EBITDA > Level 6 = 100% of Adjusted EBITDA target bonus (plus earned
Revenue and Individual Objectives)

▪
For Adjusted EBITDA performance greater that the Adjusted EBITDA target, an
Excess Bonus may only be funded based upon Revenue performance greater than 100%
of revenue target as described below.

Revenue Performance and Portions of Revenue Component Funded
◦
Revenue < Level 1 = no incentive earned for Revenue component.


5

--------------------------------------------------------------------------------




◦
Revenue at Level 1 = 15% of Revenue target bonus (plus earned Adjusted EBITDA
and earned Individual Objectives)

◦
Revenue at Level 2 = 40% of Revenue target bonus (plus earned Adjusted EBITDA
and earned Individual Objectives)

◦
Revenue at Level 3 = 60% of Revenue target bonus (plus earned Adjusted EBITDA
and earned Individual Objectives)

◦
Revenue at Level 4 = 80% of Revenue target bonus (plus earned Adjusted EBITDA
and earned Individual Objectives)

◦
Revenue at Level 5 = 95% of Revenue target bonus (plus earned Adjusted EBITDA
and earned Individual Objectives)

◦
Revenue at Level 6 = 100% of Revenue target bonus (plus earned Adjusted EBITDA
and earned Individual Objectives)

◦
Revenue at Level 7 = 110% of Revenue target bonus and 110% of earned Adjusted
EBITDA and earned Individual Objectives)

◦
Revenue at Level 8 = 125% of Revenue target bonus and 125% of earned Adjusted
EBITDA and earned Individual Objectives)

◦
Revenue at Level 9 = 140% of Revenue target bonus and 140% of earned Adjusted
EBITDA and earned Individual Objectives)

◦
Revenue at Level 10 = 160% of Revenue target bonus and 160% of earned Adjusted
EBITDA and earned Individual Objectives)

◦
Revenue at Level 11 = 190% of Revenue target bonus and 190% of earned Adjusted
EBITDA and earned Individual Objectives)

◦
Revenue at Level 12 = 200% of Revenue target bonus and 200% of earned Adjusted
EBITDA and earned Individual Objectives)

▪
The maximum MIP amount is limited to two (2) times the participant’s Base Bonus.



The Compensation Committee shall adjust the corporate and individual performance
objectives as the Compensation Committee in its sole discretion may determine is
appropriate in the event of unbudgeted acquisitions or divestitures or other
unexpected fundamental changes in the business, any business unit or any product
to fairly and equitably determine the bonus amounts and to prevent any
inappropriate enlargement or dilution of the bonus amounts.  In that respect,
the corporate and individual performance objectives may be adjusted to reflect,
by way of example and not of limitation, (i) unanticipated asset write-downs or
impairment charges, (ii) litigation or claim judgments or settlements thereof,
(iii) changes in tax laws, accounting principles or other laws or provisions
affecting reported results, (iv) accruals for reorganization or restructuring
programs, or extraordinary non-reoccurring items as described in Accounting
Principles Board Opinion No.  30 or as described in management’s discussion and
analysis of the financial condition and results of operations appearing in the
Annual Report on Form 10-K for the applicable year, (v) acquisitions or
dispositions or (vi) foreign exchange gains or losses.  To the extent any such
adjustments affect any bonus amounts, the intent is that the adjustments shall
be in a form that allows the bonuses payable to Covered Employees to continue to
meet the requirements of Section 162(m) of the Code for deductibility to the
extent intended to constitute qualified performance-based compensation.



6

--------------------------------------------------------------------------------




VIII.
Maximum MIP Payment Amounts



The maximum potential amount to be earned by a participant is two (2) times the
participant’s Base Bonus Amount. The determining annual base salary in the
earned payout calculation is the annual base salary in effect at the end of the
program period or the end of each respective period when a participant transfers
from one MIP eligible position to another. In all cases, the maximum earned
payout for the 2015 MIP for any one individual participant cannot exceed
$750,000.


IX.
Payment of Earned MIP Amounts



Amounts earned by participants will be paid following the Board of Directors
meeting in late February or early March, and such payment date shall be paid
between February 15, 2016 and March 15, 2016.


X.
Compliance with Section 162 (m)



It is the intent of the Company that the 2015 MIP and any bonuses payable under
the 2015 MIP to participants who are or may become persons whose compensation is
subject to Section 162(m) of the Code and that are intended to constitute
qualified performance-based compensation satisfy any applicable requirements of
Section 162(m) of the Code to qualify as qualified performance-based
compensation. Any provision, application or interpretation of the 2015 MIP
inconsistent with this intent shall be disregarded or deemed to be amended to
the extent necessary to conform to such requirements. The provisions of the 2015
MIP may be bifurcated by the Board of Directors upon recommendation by the
Compensation Committee at any time, so that certain provisions of the 2015 MIP
required in order to satisfy the requirements of Section 162(m) of the Code are
only applicable to participants whose compensation is subject to 162(m) of the
Code.


XI.
Exemption from 409A



This Plan is intended to be exempt from the applicable requirements of Section
409A of the Code and shall be construed and interpreted in accordance therewith.
The Committee may at any time amend, suspend or terminate this Plan, or any
payments to be made hereunder, as necessary to be exempt from Section 409A of
the Code. Notwithstanding the preceding, MiMedx shall be liable to any
participant or any other person if the Internal Revenue Service or any court or
other authority having jurisdiction over such matter determines for any reason
that any bonus to be made under this Plan is subject to taxes, penalties or
interest as a result of failing to be exempt from, or comply with, Section 409A
of the Code. The bonuses under the Plan are intended to satisfy the exemption
from Section 409A of the Code for “short-term deferrals.”


XII.
MIP Miscellaneous



Nothing in the MIP shall be deemed to constitute a contract for the continuance
of employment of the participants or bring about a change of status of
employment. Neither the action of the Company in establishing this program, nor
any provisions hereof, nor any action taken by the Company shall be construed as
giving any employee the right to be retained in the employ of the Company for
any period of time, or to be employed in any particular position, or at any
particular rate of remuneration.



7

--------------------------------------------------------------------------------




Further, nothing contained herein shall in any manner inhibit the day-to-day
conduct of the business of the Company and its subsidiaries, which shall remain
within the sole discretion of management of the Company; nor shall any
requirements imposed by management or resulting from the conduct of the business
of the Company constitute an excuse for, or waiver from, compliance with any
goal established under this plan.


No persons shall have any right, vested or contingent, or any claim whatsoever,
to be granted any award or receive any payment hereunder, except payments of
awards determined and payable in accordance with the specific provisions hereof
or pursuant to a specific and properly approved agreement regarding the granting
or payment of an award to a designated individual.


Neither this program, nor any payments pursuant to this program, shall affect,
or have any application to, any of the Company’s life insurance, disability
insurance, PTO, medical or other related benefit plans, whether contributory or
non-contributory on the part of the employee except as may be specifically
provided by the terms of the benefit plan.


All payments pursuant to this program are in gross amounts less applicable
withholdings.


MiMedx reserves the right to apply a participant’s incentive payment against any
outstanding obligations owed to the Company.
            





8